           CASE 0:20-cv-01929-SRN-HB Doc. 150 Filed 09/03/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    Brock Fredin,
                                                       Civil No. 20-cv-1929 (SRN/HB)
                       Plaintiff,

    v.                                                     ORDER DENYING
                                                          MOTION TO UNSEAL
    Jamie Kreil,                                            DOCUMENTS

                       Defendant.


         This matter is before the Court on Plaintiff Brock Fredin’s Motion to Unseal

Documents (ECF No. 133). The motion seeks to unseal documents filed in this case that

comprise copies of web publications posted by Plaintiff that the Honorable Susan Richard

Nelson, United States District Judge, has repeatedly found demonstrated “bullying,

harassment, intimidation, and retaliation specifically designed to interfere with the

judicial process.” (Jan. 8, 2021 Order at 4 [ECF No. 110].) Indeed, Judge Nelson

entered an injunction requiring that the publications be removed from the internet and not

republished. (Nov. 23, 2020 Order at 18, 21-22 [ECF No. 39]; see also Dec. 4, 2020

Order at 7 [ECF No. 71].) As Judge Nelson noted, “courts have recognized that the First

Amendment does not entitle a litigant to harass and intimidate opposing parties, their

counsel, or the court.” (Id. at 3.)1 The unsealing of these documents would undermine

the Court’s rulings and the injunction.



1
 Judge Nelson’s orders were upheld on appeal by the United States Court of Appeals for
the Eighth Circuit.
       CASE 0:20-cv-01929-SRN-HB Doc. 150 Filed 09/03/21 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that the Motion to Unseal (ECF No.

133) is DENIED.



Dated: September 3, 2021           s/Hildy Bowbeer
                                   HILDY BOWBEER
                                   United States Magistrate Judge




                                      2
